Kane, J. (dissenting).
Our earlier remittal of this matter was primarily intended to facilitate development of the second Taranovich factor; namely, the reason for the delay in bringing -this defendant to trial (People v Taranovich, 37 NY2d 442, *386445; People v Ranellucci, 50 AD2d 105, 107). We now know that there simply was no good reason why he was not sooner tried. The distinction between delays occasioned by court congestion and those attributable to prosecutorial inattention to a particular case is well recognized — the former reason weighs less heavily against the State in balancing the over-all merits of a dispute involving the asserted denial of a speedy trial (People v Johnson, 38 NY2d 271, 279).
In this case there can be no reliance on the neutrality of a priority system for disposing of indictments in chronological order, with due regard for incarcerated defendant, for the record plainly reveals that several other defendants were accorded trials before Ranellucci, even though they were indicted subsequent to him for similar nonviolent crimes and were free on bail during the interim. Consequently, although the delay may not have been intentional, the absence of a satisfactory reason or excuse for it should contribute significantly to the outcome of this appeal. The failure of the trial court to respond to defendant’s motions exacerbated this situation.
While I agree with Mr. Justice Herlihy’s dissent, I am chiefly persuaded to vote for reversal for a slightly different reason. When the justification for what might otherwise be a tolerable period of delay disappears, it becomes unreasonable.